DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on July 22, 2020, a Preliminary Amendment filed on February 1, 2021, and 25 Information Disclosure Statements filed between August 26, 2020 and January 6, 2022.  This action is made non-final.
2.	Claims 1-23 are pending in the case; Claims 1, 22, and 23 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 8, 10-12, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (hereinafter Burke), US 2010/0121636 A1, published on May 13, 2010.
With respect to independent Claim 1, Burke teaches an electronic device, comprising: a microphone; one or more proximity sensors; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (see Figs. 2 (elements 215, 217, 231, 233) and 16).
detecting a change in device context based on movement of the electronic device and one or more proximity sensor readings (see Fig. 6, ¶¶ 0056, 0061, 0069-70, showing that a determination is made if a record gesture has been performed based on one or more device sensors).
in response to detecting the change in device context, determining whether the device meets audio-operation criteria, wherein the audio-operation criteria include a criterion that is met when the movement of the electronic device satisfies movement criteria and the one or more proximity sensor readings satisfy proximity criteria (see ¶¶ 0051-52, 0056, 0060-61, 0069-70, showing that a determination is made if the device’s movement and proximity correspond to a given gesture; while Burke does not appear to explicitly recite “in response to detecting the change in device context,” Burke illustrates a state machine 600 for gesture recognition that can be clocked by several events, such as a given proximity and/or particular position, and a skilled artisan would understand that such triggers read on “in response to detecting the change in device context” as recited in the claim).
in accordance with a determination that the change in device context satisfies the audio-operation criteria, initiating an audio operation; and in accordance with a determination that the change in device context does not satisfy the audio-operation criteria, forgoing initiation of the audio operation (see ¶ 0056, showing that when a predetermined gesture is detected, an audio operation is 

With respect to dependent Claim 2, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein the movement criteria comprises a predetermined trajectory (see ¶¶ 0051, 0056, showing that a particular gesture (i.e., “to-mouth” gesture) is determined when the device moves upward from one pose (i.e., PDA pose) to another (i.e., telephone pose), and further discussing classifying movement of the phone into appropriate groups, such as shake, flip, etc.). 

With respect to dependent Claim 3, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein determining whether the movement satisfies movement criteria comprises: determining an end of the movement and an orientation of the electronic device at the end of the movement, and wherein the movement criteria is met when the electronic device is not in a predefined orientation at the end of the movement (see ¶¶ 0051-52, 0060-61, showing gesture classifier and pose identifier which are used to determine if the inputted gesture and pose correspond to a recognized gesture; while Burke does not appear to explicitly state that “the movement criteria is met when the electronic device is not in a predefined orientation at the end of the movement,”  a skilled artisan would understand that the pose identifier can be  

With respect to dependent Claim 8, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein determining whether the one or more proximity sensor readings satisfy the proximity criteria comprises: determining whether a proximity sensor reading indicating detection of an object in proximity to the electronic device was detected within a predetermined time interval after movement satisfying the movement criteria was detected (see Fig. 6, ¶ 0069-70).

With respect to dependent Claim 10, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein the audio operation includes recording a new message, and wherein the one or more programs further include instructions for: determining whether the message comprises speech; and in accordance with a determination that the message does not comprise speech, ending recording of the new message (see ¶¶ 0047, 0053, 0056, showing a distinction between speech and noise, and further showing that the speech endpointer can determine when the user has stopped speaking into the device).

With respect to dependent Claim 11, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein the one or more programs further include instructions for: receiving a communication; and in response to receiving the communication and before detecting the change in device context, providing an indication that the communication was received (see Fig. 15, ¶ 0103).

With respect to dependent Claim 12, Burke teaches the electronic device of claim 11, as discussed above, and while Burke does not appear to explicitly discuss wherein providing an indication that the communication was received comprises launching a messaging application, a skilled artisan would understand that an appropriate application can be opened either automatically or in response to the user interacting with an alert, such as by opening the phone application when an incoming call notification is received, or by launching the voice mail application when a voice mail indicator is displayed and interacted with, as is well-known in the art.

dependent Claim 19, Burke teaches the electronic device of claim 11, as discussed above, and further suggests wherein the communication includes a message with an audio component that was previously played by the device, and wherein the audio operation includes recording a new message (see ¶ 0056).

With respect to dependent Claim 20, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein the one or more programs further include instructions for: prior to detecting a change in device context, detecting that the electronic device is in an audio messaging context; and detecting a change in device context only when the electronic device is in an audio messaging context (see Fig. 3, ¶ 0056).

With respect to independent Claims 22 and 23, these claims reflect a non-transitory computer-readable storage medium and a method comprising steps and/or features recited in Claim 1, and are thus rejected along the same rationale as Claim 1, above.


5.	Claims 4-7, 9, 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Fadell et al. (hereinafter Fadell), US 2007/0085157 A1, published on April 19, 2007.
dependent Claim 4, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein the one or more programs further include instructions for: after initiating the audio operation: determining whether the electronic device is in a predetermined orientation; and in accordance with a determination that the electronic device is in the predetermined orientation, ending the audio operation (see ¶ 0053, showing that a determination can be made, in various ways, whether the audio operation should be ended, such as determining that the device is no longer in a given pose (i.e., 1st pose)).  While Burke does not appear to explicitly recite “in accordance with a determination that the electronic device is in the predetermined orientation, ending the audio operation,” a skilled artisan would understand that other poses (i.e., 2nd pose) can be defined that would not correspond to an operating position, thus a determination could be made that the device is in the 2nd pose (thus no longer in the 1st pose), resulting in the ending of the audio operation, as discussed above with respect to Claim 3, and as further evidenced by the teachings of Fadell.
Fadell is directed towards sensing or determining user activities and responding to the user’s activities (see Fadell, ¶ 0002).  Fadell teaches a portable device having multiple sensors that are used to determine the device’s context (see Fadell, ¶¶ 0004, 0074).  Fadell teaches determining and tracking orientation of the device, and further suggests combining different sensor data in order to determine the user’s activities and control the device accordingly (see Fadell, ¶¶ 0045, 0047).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to modify the pose identifier of Burke to explicitly include orientation determination as suggested by Fadell in order to more accurately recognize the device context (see Fadell, ¶ 0047).  

With respect to dependent Claim 5, Burke in view of Fadell teaches the electronic device of claim 4, as discussed above, and further suggests wherein a determination that the electronic device is in a predetermined orientation further comprises a determination that the electronic device is in the predetermined orientation within a predetermined time interval of the determination that the movement satisfies the movement criteria and the one or more proximity sensor readings satisfy the proximity criteria (see Fig. 6, ¶¶ 0069-70; see also discussion of Claim 4, above).

With respect to dependent Claim 6, Burke in view of Fadell teaches the electronic device of claim 4, as discussed above, and further suggests wherein the electronic device further comprises a speaker, and wherein the speaker is positioned on a surface of the electronic device, and wherein in the predetermined orientation, the surface faces down (see Fig. 15 (element 1510), showing speaker on the surface of the electronic device; see ¶¶ 0052, 0061, and discussions of Claims 3 and 4 above).

With respect to dependent Claim 7, Burke in view of Fadell teaches the electronic device of claim 4, as discussed above, and further suggests wherein the electronic device further comprises an earpiece, and wherein in the predetermined orientation, a microphone is positioned above the earpiece (see Fig. 15 (element 1510), 

With respect to dependent Claim 9, Burke teaches the electronic device of claim 1, as discussed above, but Burke does not appear to disclose or suggest detecting a characteristic movement of the electronic device is above a predetermined threshold.  However, a skilled artisan would understand that the device sensors of Burke can be utilized to determine if a device movement is intended to be an input gesture, as illustrated by the teachings of Fadell, in order avoid processing movements that are not intended to be input gestures.  Fadell teaches receiving device movement data and analyzing such data in order to determine if the input should be processed or ignored (see Fadell, ¶ 0087).  Fadell suggests that rapid movements/gestures (i.e., faster than a threshold movement value) may be ignore as it is unlikely that such movements/gestures are made by the user with the intent of providing a gesture (see Fadell, ¶ 0087).

With respect to dependent Claim 13, Burke teaches the electronic device of claim 11, as discussed above, and While Burke does not appear to explicitly illustrate wherein the communication includes a message with an audio component that has not been played by the device, and wherein the audio operation includes playing the audio component of the message, a skilled artisan would understand that audio messages (i.e., voice mail, MMS message comprising audio, etc.) are well known in the art and 

With respect to dependent Claim 15, Burke teaches the electronic device of claim 11, as discussed above, and While Burke does not appear to explicitly illustrate wherein the communication includes a voicemail message and wherein the audio operation includes playback of the voicemail message (but see discussion of Claim 13, above).

With respect to dependent Claim 16, Burke in view of Fadell suggests the electronic device of claim 15, as discussed above, and While Burke does not appear to explicitly illustrate after playing the voicemail message, detecting a pump motion of the electronic device, wherein a pump motion comprises a downward motion, followed by an upward motion; and in response to detecting a pump motion of the electronic device, initiating a phone call to a phone number associated with the voicemail message, a skilled artisan would understand that different gestures can be assigned to different functions (see discussion of Claim 13, above; see also Burke, ¶ 0051, showing “shake” gesture classification; see also Fadell, Fig. 8).

With respect to dependent Claim 17, Burke teaches the electronic device of claim 11, as discussed above, and While Burke does not appear to explicitly illustrate wherein the communication includes a voicemail message corresponding to a phone call from a phone number, and wherein the one or more programs further include instructions for: prior to detecting the change in context of the device, playing at least a portion of the voicemail message, wherein the audio operation includes initiating a phone call to the phone number corresponding to the voicemail message, as discussed above with respect to Claim 13, a skilled artisan would understand that various gestures can correspond to different functions (see discussion of Claim 13, above).

With respect to dependent Claim 21, Burke teaches the electronic device of claim 1, as discussed above, and further suggests wherein initiating the audio operation includes: … in accordance with a determination that audio-recording criteria have been met, recording audio for a response to the received communication (see ¶ 0056).  While Burke does not appear to explicitly recite in accordance with a determination that audio-playback criteria have been met, playing back audio corresponding to a received communication, a skilled artisan would understand that other functions could be performed based on the determined gesture, as illustrated by the teachings of Fadell, in order to allow the user to perform various audio operations corresponding to the inputted gesture (see Fadell, Fig. 8).


Allowable Subject Matter
6.	Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179